892 F.2d 1046
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert T. MACK and Betty J. Mack, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 88-7485.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 14, 1989.*Decided Dec. 22, 1989.

Before REINHARDT, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
We affirm the judgment of the Tax Court substantially for the reasons set forth in Tax Memo 1988-187.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit rule 34.4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3